DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 06/23/2022 has been entered and fully considered. Claims 1-24 remain pending in the application, where the independent claims have been amended. 


Response to Arguments
2- Examiner has considered applicants’ proposed amendments and acknowledges they moot/overcome the 35 USC 112 interpretations and rejections as set forth in the non-final office action mailed on 4/01/2022. The above interpretations/rejections are therefore withdrawn.
3- Applicants’ amendments and their corresponding arguments with respect to the rejections of the pending claims under 35 USC §102 and 103 have been fully considered but are found not persuasive to overcome the prior art used in the previous office action, despite the fact that the amendments changed the scope of the invention and overcome the rejection as written in the previous office action.
4- Therefore, the amendments necessitated, upon further consideration, new grounds of rejection using additional teachings/suggestions from the same references used in the previous office action. The new limitations are addressed in the rejections here under in more details.



Claim Rejections - 35 USC § 112 

5- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6- Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 1 and 13, which read “… the imaging optical system forms an image of observation light generated in the sample due to the irradiation with the planar light, and the incidence surface of the planar light and the irradiation surface of the observation light, in the flow cell…”, respectively, the underlined clauses appear to present antecedence issues, as it is not presented/defined before the limitation.
Claims 2-12 and 14-24 are similarly rejected by virtue of their dependence on claims 1 and 13, respectively.






    PNG
    media_image1.png
    646
    632
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

7- The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8- Claims 1-7, 10, 13-19 and 22 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Mitchell et al. (PGPUB No. 2012/0140223, cited by Applicants).
As to amended claims 1 and 13, Mitchell teaches a device and its method of use (Figs. 1-23 and Abstract) comprising: a flow cell (¶ 77; 120/122), and a fluid containing samples flowing in the flow cell (Abstract and ¶ 77 for ex.); an irradiation optical system (105/115) that irradiates the samples flowing in the flow cell with planar light (Figs. 1-2 and ¶ 39, 77-79; beam 110 shaped longitudinally, i.e. planar) at an incidence surface (Figs. 1-2 for ex.; the part of the volume of intersection between the fluid flow and the cross section beam 110); an imaging optical system (130/135 or 640) having an observation axis inclined with respect to an irradiation surface for the planar light, and the imaging optical system forms an image of observation light generated in the sample due to the irradiation with the planar light (Figs. 1-2, 7A and ¶ 77-79, 95), and the incidence surface of the planar light and the irradiation surface of the observation light, in the flow cell, are the same surface (the part of the volume of intersection between the fluid flow and the cross section beam 110 is shared by both the irradiation field in the fluid and the observation field of view); a two-dimensional imaging image sensor (140 or 650) that captures a light image including at least a cross section of the fluid among light images according to the observation light formed by the image optical system, and outputs image data (¶ 77-79, 95); and a computer (145) that analyzes a light intensity profile of the sample in a flow direction of the fluid on the basis of the image data (¶ 23, 77-79).  

As to claims 2 and 14, Mitchell teaches the device according to claim 1, wherein an optical axis of the planar light according to the optical system is orthogonal to the incidence surface of the planar light in the flow cell (Figs. 1-2).  

As to claims 3 and 15, Mitchell teaches the device according to claim 1, wherein an optical axis of the planar light according to the irradiation optical system is orthogonal to the flow direction of the fluid in the flow cell (Figs. 1-2).  

As to claims 4 and 16, Mitchell teaches the device according to claim 1, wherein the computer analyzes a flow rate of the sample on the basis of the image data (¶ 18-19, 29, 33) .
As to claims 5 and 17, Mitchell teaches the device according to claim 4, wherein the computer unit corrects the light intensity profile on the basis of the flow rate of the sample (¶ 43, 81, 86,  104, 116 for ex.)

As to amendment claims 6 and 18, Mitchell teaches the device according to claim 1, wherein the two-dimensional image sensor captures, through subarray readout, the light image including at least a cross section of the fluid among the light images according to the observation light formed by the imaging optical system (¶ 41, 70, 77, 82; a CCD is used, i.e. subarray readout).  

As to amendment claims 7 and 19, Mitchell teaches the device according to claim 1, wherein the imaging optical system includes an objective lens (130), and a first prism (135) disposed between the flow cell and the objective lens, and    
 the first prism has a refractive index greater than that of a disposition space of the imaging optical system and the first prism increases an inclination angle with respect to the irradiation surface for the planar light of the observation light emitted from the sample as compared with a case in which the first prism is not disposed (Figs. 1-2).  

As to amendment claims 10 and 22, Mitchell teaches the device according to claim 7, wherein the imaging optical system includes an image formation lens disposed on a rear side of the objective lens (130) and a second prism (135) disposed between the image formation lens and the two-dimensional image sensor (Figs. 1-2), and the second prism is a non-axisymmetric prism that bends rays on one axis of the observation light and not to bend rays on the other axis orthogonal to the one axis (since “non-axisymmetric” is not claimed with respect to the optical axis of the propagating light, one can define any axis through the volume of the lens, for ex. going through its edge and at an angle with the lens principal planes. The lens is then non-axisymmetric with respect to this axis. Moreover, the lens bends rays on any axis, other than its axis of symmetry axis and does not bend light along the lines passing by its geometric center).


Claim Rejections - 35 USC § 103

9- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10- Claims 8-9, 11-12, 20-21, 23-24 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Michell in view of Hillman et al. (Patent N. 10831014).
 
As to amendment claims 8-9, 11-12, 20-21, 23-24, Mitchell teaches the device according to claims 7, 10, 19 and 22.
Michell does not teach expressly wherein the first prism is a wedge prism; (claims 9, 12 and 21, 24) wherein the first prism is a doublet prism, the doublet prism being a combination of a pair of wedge prisms.  
	However, and in similar field of imaging endeavor, Hillman teaches systems and methods for imaging purposes (Figs. 1-60 and Abstract), wherein double prisms (608/613 in Figs. 6H, 2024/2033 or 1506 in Figs. 20, Dichroic double prism in Figs. 29, 56) are used between some collection/imaging lenses  and detection devices (objective and camera in Figs. 56-58 for ex.)
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Mitchell in view of Hillman’s suggestions so that the first prism is a wedge prism; wherein the first prism is a doublet prism, the doublet prism being a combination of a pair of wedge prisms, with the advantage of effectively guiding measurement light towards the imaging detectors.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886